J -S36045-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

               v.


 MARK ALAN WEAVER

                    Appellant              :     No. 2077 MDA 2018
         Appeal from the PCRA Order Entered September 20, 2018
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0000075-2009

BEFORE: PANELLA, P.J., SHOGAN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                  FILED: JULY 23, 2019

      Mark Alan Weaver (Weaver) appeals from the order denying his pro se

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§

9541-9546, in the Court of Common Pleas of Lebanon County (PCRA court).

We affirm.

                                      I.
     The following facts and procedural background are gleaned from our

independent review of the certified record and our appellate decisions
affirming the denial of Weaver's previous PCRA claims.

      In 2009, Weaver was found guilty after a jury trial of numerous sex -

related offenses. The trial court sentenced him in 2010 to an aggregate prison

term of nine to 40 years. He was also ordered to comply with the registration

requirements enumerated in 42 Pa.C.S. §§ 9595.1, 9597.2, and 9795.3


   Retired Senior Judge assigned to the Superior Court.
J -S36045-19


(Megan's Law III). Weaver appealed and this Court affirmed the judgment of

sentence in 2011. See Commonwealth v. Weaver, 29 A.2d 829 (Pa. Super.

2011) (unpublished memorandum).

      Weaver timely filed his first PCRA petition in 2012, and the PCRA court

denied it after holding a hearing. Weaver appealed and this Court affirmed in

2013. See generally Commonwealth v. Weaver, 2013 WL 11262355, No.

1364 MDA 2012) (Pa. Super. June 19, 2013) (unpublished memorandum).

      Weaver filed a second PCRA petition in 2013 and did not appeal after

the PCRA court denied it as untimely. He filed a third PCRA petition in 2016

and   this   Court affirmed   its   denial   on   untimeliness grounds.   See

Commonwealth v. Weaver, 2017 WL 2791141, 810 MDA 2016 (Pa. Super.

June 27, 2017) (unpublished memorandum).

      Weaver filed a pro se PCRA petition on January 11, 2018 - his fourth -

and it, too, was dismissed as untimely by the PCRA court on September 21,

2018. Weaver appealed,' and in his brief, he asserts several issues for our

consideration which we rephrase below as follows:



' The notice of appeal was not filed until December 3, 2018, which is more
than 30 days after the date the order was entered. See Pa.R.A.P. 903(a)
(affording 30 days from the date of a final order to file a notice of appeal).
Although an untimely notice typically precludes appellate review, the docket
in this case shows that a prison lock -down delayed Weaver's receipt of the
order until November 5, 2018, which is within 30 days of the filing date. Under
these extraordinary circumstances, which were completely out of Weaver's
control, we deem the appeal to be timely filed. See Commonwealth v.
Braykovich, 664 A.2d 133, 136 (Pa. Super. 1995) (filing period for notice of


                                       -2
J -S36045-19


  A. Whether the trial court sentenced Weaver on two separate counts
     for the same offense in violation of the prohibition against double
     jeopardy.

  B.     Whether Weaver received an excessively harsh aggregate
         sentence of nine to 40 years, which the counts imposed
         consecutively.

  C. Whether the trial court imposed sexual offender registration
         requirements     which   have   been   found   unconstitutional   in
         Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017).

See Appellant's Brief, at p. 3.2

         The Commonwealth contends Weaver's PCRA petition is untimely and

that he has not asserted, much less proven, an exception to the PCRA's time -

bar provisions.      See Appellee's Brief, at pp. 9-13.      We agree with the
Commonwealth that the untimeliness of all of Weaver's claims precludes the

PCRA court and this Court from considering their merits.3

                                         II.
         A PCRA petition is only timely if filed within one year from the date on

which the petitioner's judgment of sentence became final. See 42 Pa.C.S. §



appeal is permitted in extraordinary circumstances, including a "breakdown in
court operations"); see also Long v. Atl. City Police Dep't, 670 F.3d 436,
440 (3d Cir. 2012) (recognizing that delay by prison authorities in delivering
mail to a prisoner may toll the time for filing the notice of appeal in a criminal
case).

2 Weaver and the PCRA court both complied with Pa.R.A.P. 1925.

3 "Our standard of review in PCRA appeals is limited to determining whether
the findings of the PCRA court are supported by the record and free from legal
error." Commonwealth. v. Spotz, 84 A.3d 294, 319 (Pa. 2014) (quoting
Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009)).
                                         -3
J -S36045-19


9545(b)(1). A PCRA court only has jurisdiction to entertain timely claims or

claims which satisfy an exception to the PCRA's time -bar.       See id. at §
9545(b)(1)(i-iii); Commonwealth v. Abu-.7amal, 833 A.2d 719, 724 (Pa.
2003).

      A petitioner may establish an exception to the PCRA time -bar by
pleading and proving that: the delay was caused by the government's
constitutional violation; the facts on which the claims are based were unknown

and could not have been discovered through the petitioner's exercise of due

diligence; or the claims are based on a new constitutional right that applies

retroactively. See 42 Pa.C.S. § 9545(b)(1)(i-iii). These exceptions must be

invoked in a petition that is "filed within 60 days of the date the claim could

have been presented." 42 Pa.C.S. § 9545(b)(2).4

      Courts seek to avoid "serial requests for post -conviction relief" by
applying a heightened timeliness standard to second or subsequent PCRA

petitions.   Commonwealth v. .7ette, 23 A.3d 1032, 1043 (Pa. 2011). "A
second or subsequent request for relief under the PCRA will not be entertained

unless the petitioner presents a strong prima facie showing that a miscarriage



4 On October 24, 2018, the General Assembly amended subsection 9545(b)(2)
to enlarge the time in which a petitioner may invoke a PCRA time -bar
exception - going from 60 days to one year from the date the claim arises.
See Act 2018, Oct. 24, P.L. 894, No. 146, § 2, effective in 60 days [Dec. 24,
2018]. However, the amendment only applies to claims arising on December
24, 2017, or thereafter. Id. at § 3. In this case, all of Weaver's claims arose
prior to the operative date of the amendment, so the 60 -day period applies.

                                     -4
J -S36045-19


of justice may have occurred." Commonwealth v. Hawkins, 953 A.2d 1248,

1251 (Pa. 2006); Commonwealth v. Williams, 660 A.2d 614, 618 (Pa.
Super. 1995).

      In this case, Weaver's petition is untimely, as he filed it several years

after his judgment of sentence became final in 2012. In order for this Court

to reach the merits of his claims, Weaver had to plead and prove one of the

above exceptions to the PCRA's time bar, but he did not do so.

     We note further that Weaver's claims regarding the excessive nature of

his sentence and double jeopardy are not based on new evidence or law and

nothing in the record suggests that the court or the Commonwealth caused

Weaver's delay in asserting those claims. Weaver had to raise those issues

on direct appeal or in his previous PCRA petitions.    Those issues are now

untimely and waived.

     To the extent that Weaver suggests that he is entitled to relief under a

new constitutional right afforded by our Supreme Court's holding in Muniz,

his claim would still be properly denied as untimely.5 On December 20, 2012,

the sex offender registration statutes, 42 Pa.C.S. §§ 9795.1-9799.4 (Megan's

Law III) were replaced by the Sex Offender Registration and Notification Act

(SORNA), 42 Pa.C.S. §§ 9799.10-9799.41.




5 Muniz was decided on July 19, 2017, and the subject PCRA petition was filed
over 60 days later, on January 11, 2018.       This was untimely under the
operative version of subsection 9545(b)(2) then in effect.
                                     -5
J -S36045-19


      Our Supreme Court held in Muniz that applying the new SORNA

requirements against offenders who had been sentenced prior to its
enactment in 2012 would, in some circumstances, violate the prohibition on

ex post facto laws. See Muniz, 164 A.3d at 1223. Subsequently, however,

we explained in Commonwealth v. Murphy, 180 A.3d 402, 405-06 (Pa.
Super. 2018), that a petitioner may not rely on Muniz in an untimely PCRA

claim because our Supreme Court has not yet held that the opinion applies

retroactively:

      Appellant's reliance on Muniz cannot satisfy the 'new retroactive
      right' exception of section 9545(b)(1)(iii). In Commonwealth v.
      Abdul-Salaam, 812 A.2d 497 (Pa. 2002), our Supreme Court
      held that,

             [s]ubsection (iii) of Section 9545 has two
             requirements. First, it provides that the right asserted
             is a constitutional right that was recognized by the
            Supreme Court of the United States or this court after
            the time provided in this section. Second, it provides
            that the right "has been held" by "that court" to apply
            retroactively. Thus, a petitioner must prove that there
            is a "new" constitutional right and that the right "has
             been held" by that court to apply retroactively. The
             language "has been held" is in the past tense. These
            words mean that the action has already occurred, i.e.,
            "that court" has already held the new constitutional
            right to be retroactive to cases on collateral review.
            By employing the past tense in writing this provision,
            the legislature clearly intended that the right was
            already recognized at the time the petition was filed.

      Id. at 501.

      Here, we acknowledge that this Court has declared that, "Muniz
      created a substantive rule that retroactively applies in the
      collateral context." Commonwealth v. Rivera-Figueroa, 174
A.3d 674, 678 (Pa. Super. 2017). However, because Appellant's

                                      -6-
J -S36045-19


      PCRA petition is untimely (unlike the petition at issue in Rivera -
      Figueroa), he must demonstrate that the Pennsylvania
      Supreme Court has held that Muniz applies retroactively in
      order to satisfy section 9545(b)(1)(iii). See Abdul -Salaam.
      Because at this time, no such holding has been issued by our
      Supreme Court, Appellant cannot rely on Muniz to meet that
      timeliness exception.

Murphy, 180 A.3d at 405-06 (some internal citations excluded, emphases in

original).

      Accordingly, Weaver cannot satisfy any exception to the PCRA's time -

bar and the PCRA court did not err in dismissing his petition.

      Order affirmed.

      President Judge Panella joins the memorandum.

      Judge Shogan concurs in the result.



Judgment Entered.


4.---z       ._,
                        ,
                   io,,_ ...,
Jseph D. Seletyn,
Prothonotary


Date: 7/23/2019




                                     -7